Citation Nr: 1627954	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  07-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with adjustment disorder and depressed mood, prior to October 10, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993 and from November 2006 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2010, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board for appellate consideration in August 2012.  In that decision, the Board increased the Veteran's PTSD rating to 50 percent, for the entire period on appeal, and denied a disability rating in excess of 50 percent.  In a March 2013 Joint Motion for Remand (JMR), the US Court of Appeals for Veterans Claims (Court) vacated the August 2012 decision.  In August 2013, the Board remanded the claim for additional development.  In a May 2014 decision, the Board granted a 70 percent disability rating for PTSD from October 10, 2013.  In a June 2014 JMR, the Court vacated the Board's May 2014 decision, insofar as it found that entitlement to a disability rating of 70 percent for the Veteran's service-connected PTSD was not established prior to October 10, 2013.  In October 2015, the Board once again remanded the case for additional development.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.





REMAND

The development actions requested in the Board's October 2015 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the October 2015 remand, the Board ordered the RO to obtain an addendum opinion from the October 2013 VA examiner who provided the PTSD opinion.  The examiner was specifically instructed to provide an opinion as to the severity of the Veteran's PTSD for the period prior to October 10, 2013.  Additionally, the examiner was requested to describe the Veteran's symptoms and offer an opinion as to the severity of the Veteran's PTSD, specifically the level of occupational and social impairment the Veteran's PTSD created.

In a January 2016 addendum opinion, the examiner noted that at the 2013 VA examination, the Veteran's symptoms were described as severe, as indicated by the assessment that the Veteran was experiencing occupational and social impairment with deficiencies in most areas.  The examiner opined that the totality of the records did not suggest that the Veteran was unemployable at that time.  The January 2016 examiner never opined as to the severity of the Veteran's PTSD prior to October 10, 2013 and never commented on the level of occupational and social impairment.  As such, a new opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his PTSD.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the above has been completed, obtain an addendum opinion from the same examiner who provided the January 2016 opinion or, if unavailable, the Veteran should be afforded a new VA examination.  If the January 2016 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

a. The examiner should describe the Veteran's symptoms prior to October 10, 2013.  If any of these symptoms are present, please so note: suicidal ideation; obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  For each symptom the Veteran had at that time, the examiner should comment on the frequency, duration, and severity of that symptom.  

b. The examiner should also offer an opinion as to the severity of the Veteran's PTSD prior to October 10, 2013, specifically the extent of occupational and social impairment the Veteran's PTSD caused during that time period.  

4. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




